Citation Nr: 1707664	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis, status post open reduction and internal fixation. 


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1987 to November 1995.  He also served in the Texas Army National Guard from December 1997 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2012, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board expanded the Veteran's knee claim to one which included all residuals from a gunshot wound, and remanded for further development.  

In a December 2015 rating decision, the RO granted service connection for left lower extremity muscle injury, residuals of gunshot wound MG XIII with scar, as well as for hypertension and for sleep apnea.  The Veteran subsequently filed a notice of disagreement with that decision, and requested a hearing before the Board.  As these claims are presently awaiting the scheduling of a Board videoconference hearing by the RO, they are not before the Board at this time.  

In addition, because the December 2015 rating decision addresses the Veteran's left knee residuals, other than left knee osteoarthritis, the Board has recharacterized the left knee claim as one for osteoarthritis, status post open reduction and internal fixation only, as reflected on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.




REMAND

In its March 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination, which took place in November 2015.  

However, after the November 2015 VA left knee examination was conducted, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees are "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner is asked to describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner should state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner should also describe the presence of any symptomatology associated with a meniscus condition. 

The examiner must test the range of motion of the Veteran's left knee.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.
2.  Thereafter, adjudicate the increased rating claim on appeal.  If any of the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




